Citation Nr: 1138456	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  05-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for sexual dysfunction, secondary to service-connected disabilities.

3.  Entitlement to an increased rating for service-connected low back disability, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for a service-connected adjustment disorder with depressed mood, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for service-connected type II diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a July 2004 rating decision, the RO, inter alia, denied the Veteran a rating in excess of 40 percent for his low back disability and the Veteran perfected an appeal as to the claim. 

In an April 2005 rating decision, the RO, in part, granted service connection for an adjustment disorder with depressed mood and assigned a 30 percent rating, and denied service connection for gastrointestinal disability and sexual dysfunction.  The Veteran subsequently perfected an appeal as to the denials of service connection for a gastrointestinal disability and sexual dysfunction as well as the disability ratings assigned to his adjustment disorder.  In a July 2007 decision, the Board denied service connection for a gastrointestinal disability and sexual dysfunction, and denied his increased rating claims for a low back disability and adjustment disorder with depressed mood.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Memorandum Decision, the Court vacated the July 2007 Board decision, and remanded the case to the Board for further proceedings consistent with its memorandum.

In a December 2008 rating decision, the RO, inter alia, denied service connection for sexual dysfunction, and granted service connection for type II diabetes mellitus and assigned a 20 percent disability evaluation.  The Veteran timely perfected an appeal with respect to these issues. (The Board notes that the issuesof service connection for sexual dysfunction was also the subject of the Board's July 2007 decision and the Court's subsequent June 2009 Memorandum Decision).

In a June 2010 supplemental statement of the case, the RO reduced the disability evaluation for the Veteran's type II diabetes mellitus to 10 percent disabling effective May 13, 2010.

In an October 2010 remand/decision, the Board, in pertinent part, denied service connection for a gastrointestinal disability and sexual dysfunction, and remanded the issues of increased ratings for a service-connected adjustment disorder with depressed mood, and service-connected type II diabetes mellitus.  The Veteran appealed the Board's decision to the Court.   In a Joint Motion for Partial Remand, filed in March 2011, the parties moved the Court to vacate the Board's decision as it pertained to the issues of service connection for a gastrointestinal disability and service connection for sexual dysfunction secondary to service-connected disabilities.  The parties specifically indicated that the Veteran was not contesting the Board's decision that denied service connection for sexual dysfunction on a direct basis.  By its Order in March 2011, the Court granted the motion, which vacated the October 2010 Board decision denying service connection for a gastrointestinal disability and sexual dysfunction, secondary to service-connected disabilities; and remanded the matters to the Board for further action.

The Board observes that in the October 2010 remand/decision, it also denied an increased rating for service-connected left lower extremity paresthesia, and service-connected right lower extremity peripheral neuropathy to include the various staged evaluations therein.  However as noted in the Joint Motion for Partial Remand, the parties noted that the Veteran does not contest these issues.  Therefore, these issues are not before the Board.  

In a March 2011 rating decision, the RO reinstated that 20 percent evaluation for type II diabetes mellitus, effective May 13, 2010. 

The record shows that the Veteran has a diabetic foot ulcer.  The Board finds that since the Veteran has been service-connected for diabetes mellitus, a claim for service connection for a diabetic foot ulcer has been raised.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of service connection for a gastrointestinal disability and sexual dysfunction, and increased ratings for service-connected low back disability and an adjustment disorder with depressed mood are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record indicates that the Veteran's type II diabetes mellitus treatment requires a restricted diet and the use of insulin but has not required restriction of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

In October 2010, the Board remanded the appeal for further development.  Specifically, the Board instructed the RO to provide the Veteran with notice regarding the reduction of the rating for type II diabetes mellitus, in accordance with the provisions of 38 C.F.R. § 3.105, and to readjudicate the Veteran's claim.   As noted above, in a March 2011 rating decision, the RO reinstated that 20 percent evaluation for type II diabetes mellitus, effective May 13, 2010 (the date from which it had originally been reduced).  Therefore, the Board finds that its previous remand instructions have been rendered moot.  In any case, the appeal was readjudicated in a March 2011 supplemental statement of the case.  Therefore, all development has been completed as necessary and the case is properly before the Board again.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   

Duties to Notify and Assist

In correspondence dated in December 2007, prior to the December 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The December 2007 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Since this claim is the appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in the March 2011 supplemental statement of the case.  The Veteran was able to participate effectively in the processing of his claim. There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise. 

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his type II diabetes mellitus since he was last examined in May 2010.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran declined to present testimony in a personal hearing.  Therefore, the duties to notify and assist have been met.  

Analysis

The Veteran seeks an increased disability rating for his service-connected type II diabetes mellitus which is currently evaluated as 20 percent disabling under Diagnostic Code 7913.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.

Since the initial grant of service connection, type II diabetes mellitus has been assigned a 20 percent evaluation.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the Board will consider entitlement to "staged ratings."

Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7913.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet is assigned a 20 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that in general, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, in the present case, the Board observes that the rating criteria contained in Diagnostic Code 7913 is "successive."  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Board will, therefore, review the evidence to determine whether any separate disability ratings may be assigned.  This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable.

Other than possibly a gastrointestinal disability and sexual dysfunction which are the subject of the remand portion of this decision, and foot ulcers which were referred to the RO for consideration, the Veteran has not evidenced any complications (vision, neurovascular, peripheral neuropathy, nephropathy, etc) related to his diabetes mellitus.  

While the January 2008 VA examination report initially noted that the Veteran had peripheral neuropathy related to diabetes, the report later indicated that the neuropathy in the left foot was due to the lumbar spine disease that had been present for almost three years before the diabetes mellitus diagnosis.  Most recently the May 2010 VA examination report noted that peripheral neuropathy was not related to service.  The May 2010 VA examiner noted the actual cause of the Veteran's neuropathy remained unknown but the Veteran reported that he had numb feet ever since discharge from service.  Noting that diabetes mellitus was diagnosed three years before, the examiner found that it was unlikely that diabetes mellitus caused his neuropathy.  The examiner acknowledged that diabetes mellitus could worsen pre-existing neuropathy but with multiple co-morbidities, separating them out would not be possible.  The Board notes that the Veteran has been service-connected for neurological symptoms of the bilateral lower extremity, secondary to his service-connected lumbar spine disability. 

While other conditions have been noted, they have not been attributed to diabetes mellitus.   The January 2008 VA examination report noted that the Veteran's peripheral edema was due a non-diabetic related etiology (chronic statis edema).  Likewise, both the January 2008 VA examination report and the May 2010 VA heart examination report noted that it was not likely that the Veteran's diabetes mellitus caused or was related to his current heart disability.  The January 2008 VA examiner noted that the Veteran had a heart disability for over 20 years.  The May 2010 VA eye examination report showed that the Veteran was specifically found not to have diabetic retinopathy.  Furthermore, during the May 2010 VA diabetes mellitus examination the Veteran denied any diabetic complications.  In short, there are no complications of diabetes that require a separate rating at this time.

The Board must now ascertain whether a disability rating greater than 20 percent can be awarded for the Veteran's type II diabetes mellitus.  In order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require (1) insulin, (2) a restricted diet, and (3) regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  These criteria are conjunctive; all three elements must be met.  See supra Melson v. Derwinski, 1 Vet. App. 334 (June 1991)

The evidence of record clearly indicates that the Veteran has been prescribed insulin.  

As to being placed on a restrictive diet to control diabetes mellitus, both the January 2008 and May 2010 VA examination reports noted that the Veteran was not instructed to follow a restricted or special diet.  However, a January 2009 VA treatment record noted that the Veteran was continue with his diet.  Also, a November 2010 VA treatment record showed that the clinician discussed an American Diabetes Association diet/carbohydrates with the Veteran, and a January 2011 VA treatment record noted that the Veteran will follow a diet.  Therefore, the Board will concede that the Veteran has been places on a restrictive diet.  Thus, two out of the three requirements for a higher disability evaluation are met.

However, there is no evidence of restriction of activity.  Regulation of activities is defined as "avoidance of strenuous occupational and recreational activities".  38 C.F.R. § 4.119, Diagnostic Code 7913; see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The objective medical evidence does not show that the Veteran's diabetes mellitus results in any regulation of activities. On the contrary, both the January 2008 and May 2010 VA examination reports noted that the Veteran was not restricted in his ability to perform strenuous activities.  Additionally, a January 2011 VA treatment record noted that Veteran was to exercise. The Board, therefore, finds that no basis exists for the assignment of a schedular rating in excess of the already assigned 20 percent for type II diabetes mellitus. 

The Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations and clinical visits to the VA.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  Significantly, the Veteran himself has not indicated that he has been restricted in his activities.  See VA Form 21-4138, Statement in Support of Claim, received in February 2011.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his type II diabetes mellitus.  While the Veteran is not currently employed, the evidence shows that his diabetes mellitus has not affected functionality in his usual occupation.  Additionally, there is no indication that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record does not reflect nor has the Veteran argued that his diabetes mellitus renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an increased rating for service-connected type II diabetes mellitus, currently evaluated as 20 percent disabling, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Initially, the Board notes that it remanded the issues of increased ratings for service-connected low back disability and service-connected adjustment disorder with depressed mood in October 2010.  The Board instructed the RO to provide the Veteran with corrective VCAA notification that is in compliance with the requirements set forth in Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  The notification was to 

advise the Veteran that, to substantiate his increased rating claims for a low back disability and adjustment disorder, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or an increase in severity of the disabilities as well as the effect that the worsening has on his employment and daily life.

In addition, the letter should include examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disabilities or exceptional circumstances relating to the disabilities.

Further, the Veteran should be afforded a copy of the applicable criteria needed to establish an increased (higher) evaluation under the applicable diagnostic codes for rating a low back disability and adjustment disorder.

Also, the Veteran should be advised that, if an increase in disability is found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from 0 percent to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.

Pursuant to the Board's remand, the RO sent the Veteran a notification letter in February 2011.  While most of the criteria set forth above were included in that letter, some were excluded.  Specifically, the Board observes that the RO did not provide the Veteran a copy of the applicable criteria needed to establish an increased (higher) evaluation under the applicable diagnostic codes for rating a low back disability and adjustment disorder.  Because the Board's remand instructions have not been fully complied with, these issues must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As noted in the Introduction, the Board's October 2011 decision denying the Veteran's service connection claims for a gastrointestinal disability and sexual dysfunction secondary to service-connected disabilities was vacated and remanded by the Court.

The March 2011 Joint Motion for Partial Remand, as adopted by the Court's March 2011  Order, indicated that the Board failed to adequately consider whether the medical evidence of record was adequate.  As to the claim for a gastrointestinal disability, the parties to the Joint Motion noted that the Veteran was afforded a VA examination in May 2010 for which the examiner was to ascertain the nature, extent, and etiology of the claimed disorder.  The parties noted the examiner was also to determine whether any current gastrointestinal disability was incurred in or aggravated by the Veteran's service or his service-connected disabilities.  In reviewing the evidence, they noted that the VA examiner indicated that the Veteran had a current gastrointestinal disability, which appeared to be ongoing and chronic diarrhea.  The examiner stated that it would be medically impossible to determine whether the current disability was incurred in or aggravated y service, and the etiology of such, and doing so would be resorting to speculation.  The examiner further found that the Veteran's service-connected disabilities did not cause or aggravate his gastrointestinal disability.  In citing to Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the parties determined that the Board must consider whether the opinion is adequate, or to obtain another opinion or addendum report.  

Additionally, the parties noted that the VA examiner identified the Veteran's disability as chronic diarrhea and stated that diarrhea was a component of irritable bowel syndrome, but it was unclear whether the VA opinion considered whether irritable bowel syndrome was related to the Veteran's service or his service-connected disabilities.  The parties further observed that the examiner did not address whether the Veteran's gastrointestinal disorder was secondary to the treatment of any of his service-connected disabilities.  The Board finds that another examination is thus necessary to determine the etiology of the Veteran's current gastrointestinal disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

As to the claim of entitlement to service connection for sexual dysfunction on a secondary basis, the parties to the Joint Motion also determined that the medical evidence was insufficient.  In particular, they observed that while the May 2010 VA examiner determined that the Veteran's service-connected disabilities did not cause or aggravate sexual dysfunction, he did not address whether the Veteran's treatment for any of those disabilities resulted in sexual dysfunction.  The examiner had indicated that the Veteran's medications could easily cause erectile dysfunction.  The Board, likewise, notes that the January 2008 VA diabetes mellitus examination report noted that the Veteran took medication for his chronic pain which can cause sexual dysfunction.  On remand, the Veteran should be provided another examination to determine whether any current sexual dysfunction is related to his service-connected disabilities, to include treatment thereof. 

In addition, the record reflects that the Veteran has continued to receive treatment at the VA Medical Center (VAMC) in Lincoln, Nebraska.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with corrective VCAA notification that is in compliance with the requirements set forth in Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  The RO should specifically afford the Veteran a copy of the applicable criteria needed to establish an increased (higher) evaluation under the applicable diagnostic codes for rating a low back disability and adjustment disorder.

2. Obtain all outstanding VA treatment records, to include those from the VAMC in Lincoln, Nebraska dated after March 2011.  All efforts to obtain these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).
	
3. Schedule the Veteran for an appropriate VA examination to ascertain the extent, nature, and etiology of his claimed gastrointestinal disability.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate his/her report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions should also be included.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify if the Veteran currently has a gastrointestinal disability, to include irritable bowel syndrome.  

If the Veteran has a gastrointestinal disability and/or irritable bowel syndrome, the examiner should render an opinion, consistent with sound medical principles, as to whether the disorder(s) found on examination was incurred in or aggravated by service.

The examiner should also determine whether any gastrointestinal disability and/or irritable bowel syndrome found on examination was caused by, or is aggravated by any of the Veteran's service-connected disabilities (low spine disability, adjustment disorder, diabetes mellitus, tinnitus, bilateral hearing loss, left lower extremity paresthesia, or right lower extremity peripheral neuropathy), or treatment thereof to include any medication prescribed.

If any of the service-connected disabilities aggravate (i.e., permanently worsen) the gastrointestinal disability and/or irritable bowel syndrome, the examiner should identify the percentage of disability which is attributable to the aggravation.

A complete rationale for any opinion expressed should be provided.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Schedule the Veteran for an appropriate VA examination to ascertain the extent, nature, and etiology of his claimed sexual dysfunction.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate his/her report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions should also be included.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify if the Veteran currently has sexual dysfunction.  

If the Veteran has sexual dysfunction, the examiner should render an opinion, consistent with sound medical principles, as to whether the dysfunction found on examination was caused by, or is aggravated by any of the Veteran's service-connected disabilities (low spine disability, adjustment disorder, diabetes mellitus, tinnitus, bilateral hearing loss, left lower extremity paresthesia, or right lower extremity peripheral neuropathy), or treatment thereof to include any medication prescribed.

If any of the service-connected disabilities aggravates (i.e., permanently worsens) the sexual dysfunction, the examiner should identify the percentage of disability which is attributable to the aggravation.

The examiner should specifically address the May 2010 VA examiner's finding that the Veteran's medications could easily cause erectile dysfunction. 

A complete rationale for any opinion expressed should be provided.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


